Exhibit FOR IMMEDIATE RELEASE: for Management Approval China Sun Group High-Tech Co. Reports Continued Growth in Q2 FY09 Quarterly Revenue Up 42% to $7.6 Million; Net Income Increases 145% to $1.8 Million - LIAONING PROVINCE, China: January 13, 2009: China Sun Group High-Tech Co. (OTCBB: CSGH, "China Sun Group"), which through its wholly-owned subsidiary Dalian Xinyang High-Tech Development Co. Ltd ("DLX") has the second largest cobalt series production capacity in the People's Republic of China (“PRC”), today announced its financial results for the second fiscal quarter ended November 30, 2008.
